Citation Nr: 1710595	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  07-38 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1.  Entitlement to an initial evaluation in excess of 10 percent for right knee chondromalacia patella.

2.  Entitlement to an initial evaluation in excess of 10 percent for left knee chondromalacia patella.

3.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The Veteran served on active duty from April 1959 to April 1963, and from August 1963 to September 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

In October 2010 and August 2014, the Board remanded the issues of entitlement to increased ratings for right and left knee chondromalacia patella for additional development.  Those issues are once more before the Board for appellate review.

The Board notes that the Veteran perfected an appeal for the issue of entitlement to a rating in excess of 20 percent for hemorrhoids in May 2015.  A Board video conference hearing to address this issue is currently pending, and therefore this issue will not be addressed at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  The Veteran's right knee chondromalacia patella is not manifested by extension limited to 10 degrees or flexion limited to 45 degrees, and the preponderance of the evidence does not show that he has recurrent subluxation, lateral instability, or symptomatic cartilage impairment.

2.  The Veteran's left knee chondromalacia patella is not manifested by extension limited to 10 degrees or flexion limited to 45 degrees, and the preponderance of the evidence does not show that he has recurrent subluxation, lateral instability, or symptomatic cartilage impairment.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating higher than 10 percent for right knee chondromalacia patella were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257-5261 (2016).

2.  The criteria for a schedular rating higher than 10 percent for left knee chondromalacia patella were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257-5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran has been afforded five separate VA examinations, and the Board does not find that any further examination is warranted.  The Board acknowledges that under Correia v. McDonald, 28 Vet. App. 158 (2016), VA examinations for musculoskeletal disability may include joint testing on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Pain with weight-bearing was considered at the March 2016 VA examination, and there is no indication that further evaluation of the Veteran's range of motion while weight-bearing or under both active and passive motion would provide any results which could allow for higher ratings than those now assigned, nor has the Veteran alleged that any difference in the method of testing range of motion beyond the standard test for active range of motion of the knees would provide any different results.  The Board finds that the 2016 VA examination completed substantial compliance with the requirements of 38 C.F.R. § 4.59 in its range of motion testing and reporting.  Hence, remanding these issues for still yet another examination would not result in any further benefit to the Veteran and would cause an unnecessary delay in the adjudication of the case.  Sabonis v. Brown, 6 Vet. App. 426 (1994); Soyini v. Derwinski, 1 Vet. App. 540 (1991) (remand not required when it would impose unnecessary burdens on VA adjudication system with no benefit flowing to the Veteran).

Relevant Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

The Veteran's right and left knee chondromalacia patella is currently rated under Diagnostic Code 5260, for limitation of flexion of the knee.  Diagnostic Codes 5260 and 5261 pertain to limitation of knee motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  In this regard, a normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  A limitation of leg flexion allows for a 10 percent evaluation when it is limited to 45 degrees and a 20 percent evaluation when it is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  A limitation of leg extension is assigned a 10 percent evaluation when it is limited to 10 degrees and a 20 percent evaluation when it is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59, provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The United States Court of Appeals for Veterans Claims has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40.  Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

Separate ratings for knee disabilities may be assigned for disability of the same joint, if none of the symptomatology on which each rating is based is duplicative or overlapping.  See VAOPGCPREC 9-04 (2004); 69 Fed. Reg. 59,990 (2004); 38 C.F.R. § 4.14.  

Under Diagnostic Code 5259, a 10 percent rating can be assigned for symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5258, a 20 percent evaluation can be assigned for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  Id.  

Recurrent subluxation or lateral instability can be rated as slight (10 percent), moderate (20 percent), or severe (30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Veteran has been diagnosed with osteoarthritis in both knees.  Diagnostic Code 5003 states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a , Diagnostic Code 5003.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.

Evaluations for knee impairment can also be assigned due to ankylosis or genu recurvatum, but as the Veteran has not at any time been found to have ankylosis or genu recurvatum, these diagnostic codes are not applicable and will not be further discussed.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5263 (2016).

Analysis

The Veteran contends that his service-connected right and left knee disabilities warrant initial ratings higher than 10 percent.  The Veteran was granted entitlement to service connection for right and left knee chondromalacia patella in a September 2006 rating decision and assigned a 10 percent evaluation for the right knee and a noncompensable evaluation (0 percent) for the left knee, effective October 13, 2005.  A March 2012 rating decision increased the Veteran's initial rating for the left knee to 10 percent.

The Veteran attended a VA examination of the knees in August 2006.  The Veteran reported constant severe knee pain with occasional flare ups which resulted in some limitation of motion.  The examiner found that the impact of any flare-up could not be measured in degrees without resorting to speculation.  Left knee range of motion in August 2016 was to 125 degrees of flexion and 0 degrees of extension.  Right knee motion was to 130 degrees of flexion and 0 degrees of extension.  There was no pain on motion.  There was subpatellar crepitus bilaterally, but pain only in the right knee on patellar grinding.  There was no fluid or instability in the knees, and no joint line tenderness.  The examiner wrote that repeated motion of the joints did not cause pain or cause any fatigability, weakness, lack of endurance, decrease in range of motion, or incoordination.

The Veteran testified at a January 2008 Decision Review Officer hearing.  He stated that at the August 2006 VA examination, he was not able to do all of the required testing with his right knee because of weakness and instability.  He reported constant pain on his right side, and that his right knee disability prevented climbing stairs, standing for long periods of time, bending, or walking for long.  He also alleged that the disorder prevented him from maintaining suitable employment where he needed to stoop, bend, or pick things up.  He reported having a flare up every time he stood, and that he used a brace and took pain medication.  He stated that the pain in his left knee was not as bad.

The Veteran next attended a VA examination in December 2009.  He complained of increased pain, stiffness, and weakness.  The Veteran reported that the knees had a history of giving way, pain, stiffness, weakness, decreased speed of joint motion, and severe daily flare ups.  The Veteran reported that flare ups were precipitated with walking/standing, stairs, steps, uneven surfaces, hills, lifting, squatting, and cold weather, and caused difficulty with such activities.  The Veteran used a cane and had an antalgic gait with poor propulsion.  Physical examination found crepitation and grinding, with subpatellar and joint line tenderness.  There was no instability or clicks/snaps.  Range of motion testing found left knee flexion to 120 degrees and extension to 0 degrees, and right knee flexion to 125 degrees and extension to 0 degrees, with evidence of pain on both sides.  There was evidence of pain after repetitive motion, but no additional limitation of motion.  There was no joint ankylosis.  X-rays showed osteoarthritis primarily on the left side.  The examiner stated that the Veteran's bilateral knee disorder would have significant effects on his usual occupation by causing decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, and pain.  It was opined that the condition would have a mild effect on bathing, dressing, toileting, and grooming, would have a moderate effect on chores, shopping, and driving, and would prevent sports, recreation, and travelling.

The Veteran also attended a VA examination in December 2010, and the examiner provided an addendum report in June 2011 after reviewing the claims file.  The Veteran reported having constant bilateral knee pain, which flared up on walking more than a couple of blocks, as well as with prolonged sitting, stair climbing, or heavy lifting.  Flare ups caused some limitation of motion, but the examiner could not give the exact degree of limitation without resorting to speculation.  The Veteran reported occasional left knee swelling and occasional locking and giving out in the right knee.  The Veteran had a slight limp and sometimes used a cane.  The examiner wrote that the pain did not interfere with his activities of daily living, and he had no incapacitating episodes in the last year.  The examiner noted slight atrophy of the muscles of the right thigh.  

Physical examination showed no swelling or deformity, but there was tenderness.  Both knees were stable with intact collateral and cruciate ligaments.  Range of motion testing for both knees found flexion from 0 to 120 degrees with 1+ crepitus.  Repetitive motion did not produce additional limitation of motion due to pain, weakness, fatigue, lack of endurance, or incoordination.  The examiner stated that the Veteran's knee disorders would affect employment and daily life due to decreased mobility, problems with lifting and carrying, and pain.  He opined that the condition would impair him from maintaining physical employment, but not sedentary employment.

At a March 2012 VA examination, the Veteran reported having flare ups which caused limited motion and required him to take more medication.  The Veteran used a brace and walking stick.  Range of motion testing found right knee flexion to 95 degrees, with pain at 95 degrees, and extension to 0 degrees, with pain at 0 degrees.  Left knee flexion was to 105 degrees, with pain at 105 degrees, and extension to 0 degrees, with pain at 0 degrees.  There was no further limitation of motion after repetitive motion.  The examiner indicated that the contributing factors to the Veteran's disability included less movement than normal, pain on movement, and disturbance of locomotion.  There was tenderness/pain on palpation, and muscle strength was normal on flexion but slightly reduced on extension in the right knee.  Joints stability was normal in both knees, although the examiner noted that he was unable to measure the posterior instability in the left knee.  Left knee anterior and medial-lateral instability was normal.  The Veteran had no patellar subluxation or dislocation, no meniscal conditions, and no additional conditions.  The examiner opined that the Veteran's condition would impact his ability to work by causing difficulty stooping, bending, climbing stairs, and walking.  He wrote that the disability would limit the Veteran's ability to lift, pull, push, stoop, squat, or stand for prolonged time which would be required in physical employment, but that the Veteran might be able to perform clerical tasks as would be required with sedentary employment if he were given rest breaks.

The Veteran most recently attended a VA examination in March 2016.  He reported pain in both knees increased with walking a long distances and that he had some swelling.  He reported that the right knee occasionally gave way and that he had painful flare ups after walking two blocks.  He reported being unable to run or perform quick movements.  Range of motion testing found a full range of right knee motion (0 to 140 degrees), with no evidence of pain with weight bearing, crepitus, or localized tenderness or pain.  Study of left knee motion revealed flexion to 140 degrees and extension to 5 degrees.  There was no pain noted on examination, no evidence of pain with weight bearing, and no tenderness or pain on palpation.  There was evidence of crepitus.  After repetitive motion, there was no additional functional loss of range of motion.  The examiner indicated that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time or during flare ups.  The examiner opined that he could not state, without resort to mere speculation, whether pain, weakness, fatigability, or incoordination would significantly limit functional ability with repeated use over a period of time or during flare ups.  The examiner noted that the knees had swelling and disturbance of locomotion as well as pain with overuse which made it difficult to walk.  Knee strength was normal and there was no muscle atrophy or ankylosis.  The examiner found no history of recurrent subluxation or lateral instability, and stability testing was normal in both knees.  The examiner stated that the disability affected the Veteran's occupational functioning by preventing running or prolonged walking and standing.

The Veteran's VA treatment records show occasional complaints of knee pain throughout the period on appeal.  In June 2008, it was noted that the Veteran was issued a leg assist, which he still had.  His gait was noted to be slow with a lateral sway.  He was provided gait training with a cane.  The assessment was degenerative joint disease of the knee, with lower extremity weakness and an altered gait.  His functional limitations were altered gait, difficulty with stars, and difficulty bending forward.  Similar findings were noted in May 2009.  In April 2009, it was noted that he had chronic knee pain that was worse with the rain.

In January 2011, the Veteran reported that his knee braces were causing him pain, and in August 2011 he reported knee pain that was aggravated with the weather and walking.  In September 2011, he reported chronic left knee pain with weight bearing, bending, lifting, and climbing stairs.  He was noted to have a mild antalgic gait and ambulate with a cane.  On multiple occasions in 2011, 2012, and 2013, it was noted that he had chronic knee pain.  He was prescribed medicated cream for his knees.

At an initial physical therapy consultation in March 2013, the appellant reported bilateral knee pain for many years with increased pain during activities and cold weather.  He reported left knee swelling and giving out.  The Veteran reported using a cane for ambulation; that he rode his bicycle every day; and that he had just obtained a rowing machine.  His functional limitations were found to include stairs, 30 minutes of walking, sitting to standing, and squatting.  Range of motion testing found flexion of 115/118 degrees in the right knee and 120/122 degrees in the left knee, and extension of -2 degrees in the right knee and -5 degrees in the left knee.  There was slightly diminished right knee strength.  Tests were negative for instability.  They were positive for mediolateral grind patellofemoral symptoms and for pain.  The examiner also noted muscle grinding and increased tenderness.  He was diagnosed with a decreased range of motion, decreased strength, and decreased tolerance with activities due to bilateral knee pain.  

The Veteran also continued to endorse knee pain from 2014 to 2016.  In December 2014, he reported bilateral knee pain.  His gait was noted to be antalgic and favoring the right leg, and these symptoms were reported again in January 2016.  The Veteran continued to utilize knee braces and a cane throughout the appeal period.

After reviewing all of the evidence of record, the Board finds that no higher rating than 10 percent for chondromalacia patella in each knee can be assigned.

Range of motion testing in the right knee never showed flexion of less than 95 degrees or extension of greater than 0 degrees.  In fact, at his most recent VA examination in 2016, the Veteran had full range of motion in the right knee.  Range of motion testing in the left knee never showed flexion less than 105 degrees or extension greater than 5 degrees.  There was never any further limitation of motion after performing repetitive motions.  While the Veteran had pain after repetitive motion in December 2009 and pain at the ends of the range of motion in March 2012, there is no indication that pain limited his range of motion any further than the measurements recorded on examination.  Therefore, even considering the Veteran's assertions of frequent or constant knee pain, in the absence of a finding of a limitation of motion, including due to factors such as weakness, fatigability and pain, to an extent of 45 degrees of flexion and 10 degrees of extension, a compensable rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 cannot be assigned.  See also 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 38-43.  

The Veteran has also reported having frequent flare ups, but the evidence preponderates against finding that flare ups cause a further impairment of motion than that expected, to include due to increased pain and difficulty walking and performing activities.  The VA examiners were able to provide estimations of the loss of range of motion during flare ups without resort to speculation.  Without clinical evidence indicating further additional functional limitation, the Board is unable to find that the Veteran's pain, even during flare ups, is so disabling as to actually or effectively limit knee function to such an extent as to warrant assignment of a higher rating.  

The Veteran has been shown to have some painful limitation of knee motion bilaterally, and he has been diagnosed with bilateral knee osteoarthritis.  Even if the extent of the limited motion is not compensable under Diagnostic Codes 5260 and 5261, when the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each major joint affected by limitation of motion.  A 10 percent rating for each knee is therefore appropriate under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  This diagnostic code does not provide for any higher rating than 10 percent for each major joint.  

The Board has also considered 38 C.F.R. § 4.59 regarding the Veteran's complaint of painful motion.  Under 38 C.F.R. § 4.59, with any form of arthritis, actually painful joints are entitled to at least the minimum compensable rating.  See also Petitti v. McDonald, 27 Vet. App. 415, 425 (2015) ("Under 38 C.F.R. § 4.59, the trigger for a minimum disability rating is an 'actually painful, unstable, or malaligned joint [].'").  In this case, however, the Veteran has already been assigned the minimum compensable rating, 10 percent, for each knee.  The provisions of 38 C.F.R. § 4.59 do not indicate any criteria or guidance regarding the assignment of a rating higher than the minimum rating due to pain alone.  Here, despite the presence of pain, the Veteran has consistently been found to have a fairly wide range of motion, and he is able to ambulate independently.  While knee pain makes strenuous physical activity and actions such as climbing stairs, bending, and squatting much more challenging, the appellant is still able to perform all activities of daily living, and he has reported that he bicycles every day and recently obtained a rowing machine.  Pain, by itself, does not constitute functional loss, but, rather, there must be actual limitation of motion that is caused by pain.  Mitchell, 25 Vet. App. at 37.  There is therefore no evidence that the presence of pain is so debilitating that he is not able to perform basic functions to a level that would warrant higher than 10 percent ratings in each knee. 

The evidence preponderates against assigning separate ratings based on any other diagnostic codes pertaining to the knees.  While the Veteran has reported that he feels instability in his right knee and that his knee has "given way," there is no clinical evidence of any knee instability.  Each VA examiner found no evidence of instability, and the Veteran's treating physical therapist also tested for instability in March 2013 and found that the tests were negative.  This clinical evidence outweighs the Veteran's assertions that he has instability in his right knee, as the appellant is a lay person who is unable to diagnose knee joint subluxation or lateral instability.  Layno v. Brown, 6 Vet. App. 465 (1994) (competent lay evidence is evidence not requiring that the proponent have specialized education, training, or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matter that can be observed and described by a lay person).

The evidence also shows that the Veteran has not demonstrated recurrent subluxation, a dislocated semilunar cartilage, or residuals due to the removal of same.  Therefore no separate ratings can be assigned under any other diagnostic codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5258, 5259.  While the Veteran has been found to have grinding and crepitus, these symptoms, on their own, do not constitute evidence that a cartilage or subluxation disorder exists, but instead are only shown to be further symptoms of motion impairment which are already assigned under Diagnostic Codes 5260 and 5261.

The Veteran's treatment records show complaints of lower extremity pain, numbness, and tingling, primarily in the feet, that has been attributed to peripheral neuropathy due to diabetes mellitus.  The Veteran has also reported radiating right leg pain associated with a lumbar spine disorder.  Because the Veteran is not currently service-connected for either diabetes mellitus or a low back disorder, there is no indication that these symptoms are related to bilateral chondromalacia patella, they will not be further considered at this time.

Lastly, the question of entitlement to referral for consideration of an extraschedular rating is neither an issue argued by the claimant nor reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  

In sum, the preponderance of the competent medical and other evidence of record is against entitlement to initial ratings higher than 10 percent for right knee chondromalacia patella or higher than 10 percent for left knee chondromalacia patella.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to an initial evaluation in excess of 10 percent for right knee chondromalacia patella is denied.

Entitlement to an initial evaluation in excess of 10 percent for left knee chondromalacia patella is denied.



REMAND

The question of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is before the Board in light of the decision in Rice v. Shinseki, 22 Vet.App. 447 (2009).  

As noted above, the Veteran has perfected an appeal of the issue of entitlement to a rating in excess of 20 percent for hemorrhoids, and a video conference hearing to address that issue before a Veterans Law Judge is pending.  As the adjudication of a claim of entitlement to individual unemployability benefits must first address the ratings assigned each service connected disorder, given the pending claim for an increased rating and the request for a hearing the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is deferred.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After completing any additional development deemed appropriate concerning a claim of entitlement to an increased rating for hemorrhoids, and after affording the appellant his requested hearing before a Veterans Law Judge, the agency of original jurisdiction should adjudicate the issue of entitlement to a total disability rating based on individual unemployability.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


